Case 3:17-cv-02035-HZ     Document 161   Filed 12/05/19   Page 1 of 16




 Kelly D. Jones, OSB No. 074217
 The Law Office of Kelly D. Jones
 819 SE Morrison St., Suite 255
 Portland, Oregon 97214
 kellydonovanjones@gmail.com
 Direct 503-847-4329

 Of Attorneys for Plaintiff



                UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON

                        PORTLAND DIVISION



 MATTHEW SPONER                     Case No. 3:17-cv-2035-HZ

                     Plaintiff      PLAINTIFF’S REPLY TO
                                    MOTION FOR NEW TRIAL
       vs
                                    ORAL ARGUMENT
 WELLS FARGO BANK N.A.              REQUESTED

                     Defendant




REPLY TO MOTION FOR NEW TRIAL – Page 1 of 16
Case 3:17-cv-02035-HZ        Document 161     Filed 12/05/19   Page 2 of 16




                                  REPLY

         On October 24, 2019, plaintiff filed his Motion for New Trial under

FRCP 59 (motion). Doc. 129. As set forth in his motion, plaintiff

respectfully requests a new trial because (1) the Court erred in granting

Wells Fargo’s motion to supplement its exhibit list with procedure

documents not timely disclosed in pretrial discovery, (2) the Court

should not have allowed Wells Fargo to assert a defense based on its

request to plaintiff that he provide documents, and (3) the Court

improperly instructed the jury to disregard Wells Fargo’s net worth in

determining punitive damages. On November 21, 2019, Wells Fargo

filed its response to plaintiff ’s motion. Doc. 157. Plaintiff submits this

reply.

1. The Court should not have granted Wells Fargo’s
   motion to supplement its exhibit list with procedure
   documents not timely disclosed in pretrial discovery.

         Wells Fargo did not show that its failure to produce the withheld

procedure documents was “substantially justified” as required by FRCP

37(c)(1). Wells Fargo never offered any evidence of a substantial

justification for its failure to disclose the documents. Rather, it simply

referred to an “apparent oversight” or “mistake.” Doc. 96 at 2; Doc. 105

at ¶ 5. Under the express mandate of Rule 37(c)(1), Wells Fargo “is not

allowed to use that information . . . at a trial.”




REPLY TO MOTION FOR NEW TRIAL – Page 2 of 16
Case 3:17-cv-02035-HZ       Document 161     Filed 12/05/19   Page 3 of 16




       In addition, Wells Fargo’s attempt to supplement its exhibit list

did not meet the standards established by this Court for exhibits to be

received into evidence that were not submitted by the deadlines in the

Court’s trial management order. That order set a deadline of July 22,

2019 for the submission of the parties’ exhibit lists. Doc. 53. Wells Fargo

did not include these documents in its exhibit list and did not seek to

supplement its exhibit list with the withheld documents until almost a

month later, on August 15, 2019. Doc. 96.

       The trial management order provides: “Late submissions will not

be accepted absent a strong showing of good cause balanced against any

prejudice to the opposing party.” Doc. 53. Again, on this record, there is

simply no showing that Wells Fargo had good cause for its late

submissions, much less a “strong showing.” In fact, Wells Fargo does not

even attempt to argue it was substantially justified or had good cause

for its failure to timely produce the documents to plaintiff or include

them in its exhibit list.

       In its response, Wells Fargo argues that plaintiff ’s “main gripe is

with the timing of the exhibit list amendment in light of the requirement

in Fed. R. Civ. P. 26 that an exhibit list be filed ‘30 days before trial.’”

Doc. 157 at 7. However, that is not plaintiff ’s “main gripe.” The motion

for new trial relies on the provisions of FRCP 37(c)(1) and the provisions

of the Court’s trial management order. And, as stated in the motion for



REPLY TO MOTION FOR NEW TRIAL – Page 3 of 16
Case 3:17-cv-02035-HZ     Document 161     Filed 12/05/19   Page 4 of 16




new trial, the failure to produce the documents during the discovery

period prevented plaintiff from using those documents in its depositions

of the Wells Fargo corporate representative, Bets Burg, the depositions

of Wells Fargo’s employees, and the depositions of Wells Fargo’s experts,

Dean Binder and Brian Kelley. Wells Fargo’s failure to produce the

documents also precluded plaintiff ’s experts from utilizing those

documents in preparing their expert reports, providing their deposition

testimony, and preparing for trial.

       Although plaintiff does not rely upon the deadline in FRCP

26(a)(3)(B), Wells Fargo argument that the language “unless the court

orders otherwise,” allowed the Court to grant its motion to supplement

its exhibit list is misplaced. The Rule states: “Unless the court orders

otherwise, these disclosures must be made at least 30 days before trial.”

FRCP 26(a)(3)(B). This language simply permits a trial court to set a

different time for pretrial disclosures than 30 days before trial. This

Court did precisely that and ordered that the exhibit list be submitted

by July 22, 2019. Wells Fargo inexcusably failed to meet that deadline.

       In its response, Wells Fargo argues that “it supplemented its

production and moved to supplement its exhibit list as soon as it

discovered that the written procedures in Exhibit 560 had not previously

been   disclosed.   Because   defendant    voluntarily   and   promptly

supplemented its production and exhibit disclosures, it complied with



REPLY TO MOTION FOR NEW TRIAL – Page 4 of 16
Case 3:17-cv-02035-HZ       Document 161     Filed 12/05/19   Page 5 of 16




Rule 26(a) and (e). As a result, Rule 37(c)(1) does not apply here.” Doc.

157 at 14-15. This argument is fallacious.

         Wells Fargo’s argument that Rule 37(c)(1) does not apply because

it “supplemented” its disclosures by providing the previously withheld

documents long after discovery closed and on the eve of trial does not

comply with the requirements of the rules. If this were true, then a party

could withhold documents until just before trial with impunity. Of

course, that is not what the rules contemplate. This is why the Advisory

Committee Notes to FRCP 26 states that the supplementation must be

made “at appropriate intervals during the discovery period. . . ."

(emphasis added).

         In Depew v. Shopko Stores, Inc., No. 03-0539-S-BLW, 2006 WL

47357, 2006 U.S. Dist. LEXIS 1918, at *8-9 (D. Idaho Jan. 6, 2006), the

court rejected that very same argument, finding that such a reading

“would be absurd” because the “prejudice resulting from an ‘eve-of-trial’

supplemental disclosure (after the close of discovery) is the same as if no

disclosure whatsoever was made prior to trial.” The court held that the

defendant needed to show that the supplemental disclosure just two

months prior to trial was either substantially justified or harmless. Id.

at *9.

         Rule 26(e) creates a duty to supplement, not a right. Luke v.

Family Care & Urgent Med. Clinics, 323 F. App'x 496, 500 (9th Cir.



REPLY TO MOTION FOR NEW TRIAL – Page 5 of 16
Case 3:17-cv-02035-HZ      Document 161     Filed 12/05/19   Page 6 of 16




2009). Rule 26(e) does not “create a loophole through which a party ...

who wishes to revise [its] initial disclosures ... can add to them to [its]

advantage after the court’s deadline for doing so has passed.” Id.

“Rather,   [s]upplementation    under    the   Rules   means    correcting

inaccuracies ... based on information that was not available at the time

of the initial disclosure.” Id. (emphasis added) (internal quotes and

citation omitted). Here, the documents withheld were not newly

discovered or ones that could not have been disclosed within the time

frame set by the Court’s scheduling order or the close of discovery. Wells

Fargo always had these documents and has never provided any

justification for them being withheld until weeks before trial, let alone

a substantial one.

      Because Wells Fargo withheld critical documents until long after

discovery closed and less than three weeks before trial, Rule 37(c)(1) was

automatically triggered and it had the burden to show substantial

justification or harmlessness. It did not do so. The Court’s failure to

exclude the withheld procedure documents caused extreme prejudice to

plaintiff. Plaintiff prosecuted his entire case based on the procedures

that Wells Fargo had produced, including extensive written discovery,

numerous depositions of Wells Fargo’s employees, the retention of

experts whose opinions were based on the procedures Wells Fargo

produced, the depositions of Wells Fargo’s experts which were based on



REPLY TO MOTION FOR NEW TRIAL – Page 6 of 16
Case 3:17-cv-02035-HZ     Document 161     Filed 12/05/19   Page 7 of 16




the procedures that Wells Fargo had produced, and exhaustive trial

preparation. Given the proximity to trial of Wells Fargo’s production,

plaintiff was prevented from conducting sufficient and timely discovery,

including questioning Wells Fargo’s initial FRCP 30(b)(6) witness, its

ACDV operators, Wells Fargo’s experts, and preparing plaintiff ’s own

experts. See, e.g., Melczer v. Unum Life Ins. Co. of Am., 259 F.R.D. 433,

435-36 (D. Ariz. 2009) (granting plaintiff ’s motion in limine excluding

documents that were in possession of defendant but not produced until

after discovery closed because late production was not substantially

justified or harmless as plaintiff would have sought additional discovery

relating to the documents, and rejecting attempt to distinguish Yeti on

the basis that Yeti involved the late production of an expert report

rather than documents because “Rule 37(c)(1) makes no such

distinction.”); McClure v. Country Life Ins. Co., No. CV-15-02597-PHX-

DLR, 2017 WL 3719880, 2017 U.S. Dist. LEXIS 138530, at *6-8 (D. Ariz.

Aug. 28, 2017) (excluding untimely produced documents at trial because

they were provided after the close of discovery, the untimely disclosure

was not substantially justified because “[m]ere inadvertence in copying

the single most important exhibit in this case, however, is not

substantial justification,” and was not harmless because plaintiff relied

on the timely produced documents in the claims file to craft his theories

of liability and in obtaining expert opinions, and because “there is no



REPLY TO MOTION FOR NEW TRIAL – Page 7 of 16
Case 3:17-cv-02035-HZ      Document 161     Filed 12/05/19   Page 8 of 16




fair, non-prejudicial method of amending the claims file at trial when

Plaintiff has litigated this case for two years in reliance on the

completeness of the file as originally produced.”).

      In its response, Wells Fargo also repeats its misleading statement

that Wells Fargo’s FRCP 30(b)(6) witness, Bets Berg, discussed the

withheld procedure documents during her deposition, making the

withholding of the procedure documents harmless. Doc. 157 at 8. As set

forth in detail in plaintiff ’s opposition to Wells Fargo’s motion to

supplement its exhibit list, this continued mischaracterization of Ms.

Berg’s deposition testimony is demonstrably false. Ms. Burg not only

failed to discuss any additional procedures for investigating disputes

related to fraud or identity theft, she denied that any such procedures

existed. See Doc. 100 at 4-5; Doc. 101-2 (“Q. Maybe my question wasn’t

clear. Are there other policies and procedures that relate to credit

bureau disputes than these? A. I believe that there could be other

procedures that are related to credit bureau disputes, yes, but were not

relevant to this case. They did not – they don’t have anything to do with

identity theft procedures.”).

2. The Court should not have allowed Wells Fargo to
   assert a defense based on its request to plaintiff that he
   provide documents.

   Plaintiff ’s motion in limine was to preclude any evidence in support

of a defense based on Wells Fargo’s request to plaintiff that he provide



REPLY TO MOTION FOR NEW TRIAL – Page 8 of 16
Case 3:17-cv-02035-HZ      Document 161     Filed 12/05/19   Page 9 of 16




certain documents. As explained in plaintiff ’s motion in limine and at

the pretrial conference, the motion was narrow. Plaintiff was not

arguing that Wells Fargo could not assert that it did not have all the

information it wanted or that it did a reasonable investigation based on

the information it had. Plaintiff ’s motion was directed at a defense that

was based on plaintiff not providing documents that Wells Fargo had

requested from plaintiff. Wells Fargo now argues that it did not intend

to, and did not, assert such a defense. But that is precisely the defense

that Wells Fargo asserted over and over again throughout the trial.

      Wells Fargo’s expert witness, Dean Binder, testified that it was

reasonable for Wells Fargo to request that plaintiff provide additional

documentation before conducting its investigation of his disputes. Doc.

130-2, 611:21-617:14. He specifically testified that investigating identity

theft “does require some work for the victim” to provide documentation

to the furnisher. Id. at 615:25-616:1.

      Wells Fargo’s second expert witness, Brian Kelley, also repeatedly

referred to plaintiff ’s failure to provide the documents that Wells Fargo

had requested in its letter of October 26, 2016. Doc. 130-2, 659:10-16;

668:1-15; 672:22-673:5.

      Allowing Wells Fargo to assert a defense to a claim under FCRA

§ 1681s-2(b) based on its request that plaintiff provide documents is

directly contrary to the provisions of that statute. Section 1681 s-2(b)



REPLY TO MOTION FOR NEW TRIAL – Page 9 of 16
Case 3:17-cv-02035-HZ     Document 161      Filed 12/05/19   Page 10 of 16




provides that if a furnisher receives notice of a consumer’s dispute from

a credit reporting agency, it “shall (A) conduct an investigation with

respect to the disputed information.” Section 1681s-2(b) does not allow

a furnisher to avoid or delay its investigation because it has requested

that the consumer provide information. The statutory language is clear.

See Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 619 n.6 (6th Cir.

2012). “§ 1681s-2(b) does not specifically permit information furnishers

to demand further documentation from consumers before conducting an

investigation.”; Fregoso v. Wells Fargo Dealer Servs., Inc., No. 11-cv-

10089-SJO-AGRx, 2012 WL 4903291, at *9 (C.D. Cal. Oct. 16, 2012).

      An entirely different section of the FCRA, § 1681s-2(a), does allow

a furnisher who gets a direct dispute from a consumer to avoid

performing an investigation if the furnisher finds the dispute is frivolous

or irrelevant, which can be based on the failure of a consumer to provide

sufficient information. 15 U.S.C. § 1681s-2(a)(8)(F). However, this

subsection was not a part of plaintiff ’s claim and does not provide a

private right of action to consumers. 15 U.S.C. § 1681s-2(c)(1)-(2).

      Wells Fargo’s defense based on its request to plaintiff for further

documentation improperly incorporated provisions of § 1681s-2(a) into a

defense to a claim based on § 1681s-2(b). This improper use of the

provisions in § 1681s-2(a) to defend a claim under § 1681s-2(b), contrary

to the express terms of § 1681s-2(b) and the caselaw, was made crystal



REPLY TO MOTION FOR NEW TRIAL – Page 10 of 16
Case 3:17-cv-02035-HZ     Document 161      Filed 12/05/19   Page 11 of 16




clear by the testimony of Wells Fargo’s witness Brian Kelley. Mr. Kelley

testified as follows when asked if plaintiff had to do anything more to

get his credit report corrected other than dispute to a CRA:

      Q. Well, he didn’t have to send anything to get his credit
      report corrected, other than a dispute to a CRA, did he?

      A. Well and again I’m suggesting I don’t agree with that.
      But I think the bank, if it’s required to conduct an
      investigation into identity fraud, is entitled to -- to ask for
      information and expect some level of cooperation from --
      from the consumer.

Doc. 130-2, 668:9-15 (emphasis added).

      Through Mr. Kelley and its other witnesses, Wells Fargo

presented a defense wholly inconsistent with the terms and intent of §

1681s-2(b). It asserted that it did not have to investigate or correct the

error on plaintiff ’s credit report unless and until plaintiff provided the

information it had requested. It was error for the Court to deny

plaintiff ’s motions in limine as to evidence and expert testimony and

allow such a defense.

      Wells Fargo also argues that its request to plaintiff for documents

was part of its investigation in response to receiving the ACDVs. That is

flatly incorrect. The Wells Fargo letter to plaintiff requesting documents

was sent on October 26, 2016. Ex. 501. The first ACDV indicates it was

not received by Wells Fargo until October 29, 2016. Ex. 33 at 1.

      Wells Fargo also attempts to argue that plaintiff ’s own experts

agreed that the body of information Wells Fargo had accumulated in its

REPLY TO MOTION FOR NEW TRIAL – Page 11 of 16
Case 3:17-cv-02035-HZ      Document 161      Filed 12/05/19   Page 12 of 16




fraud investigation was relevant to whether its investigation of the

ACDVs was reasonable. That is a completely separate issue than the

one related to plaintiff ’s motion in limine. In his motion, plaintiff was

not seeking to limit Wells Fargo from testifying about information it had

or did not have at the time it received the ACDVs. Instead, plaintiff

sought to exclude any evidence or testimony in support of a defense

based on Wells Fargo’s request to plaintiff that he provide certain

documents. It was the reference to Wells Fargo’s request to plaintiff and

plaintiff ’s response or failure to respond that plaintiff sought to exclude.

      This improper defense was extremely harmful to plaintiff. The

jury was led to understand that Wells Fargo’s violations of the FCRA

were not reprehensible enough to warrant punitive damages because

plaintiff had not provided documents it had requested.

3. The Court should not have instructed the jury to
   disregard Wells Fargo’s net worth.

      The Court’s instruction to the jury that it not consider the agreed-

upon net worth of Wells Fargo in reaching its decisions in the case was

plain error. The Court decided to give that instruction after Wells Fargo

moved for a mistrial and offered the alternative of the “curative”

instruction following plaintiff ’s closing argument.

      Plaintiff ’s closing argument was not improper. Plaintiff suggested

different amounts for actual damages and punitive damages that the

jury could award but emphasized that the amount of damages was up to

REPLY TO MOTION FOR NEW TRIAL – Page 12 of 16
Case 3:17-cv-02035-HZ     Document 161     Filed 12/05/19   Page 13 of 16




them to decide. Doc. 130-2, 816:17. Prior to the verdict, no one could

know what amounts the jury would award for either actual damages or

punitive damages, and whether any such awards would raise

constitutional issues. After the verdict, a due process review as to the

amount of damages would be conducted by the court, if needed, in light

of the amounts actually awarded. No such review can be done prior to

the verdict. Plaintiff is not aware of any authority, nor has Wells Fargo

pointed to any, that place some predetermined limit on the amount of

actual damages or punitive damages that can be suggested to the jury,

or that it is improper for counsel to suggest amounts for damages that a

court might later determine do not comport with due process, or need to

be remitted, if awarded by the jury.

      Just prior to giving the closing argument, the Court expressly

stated that plaintiff could inform the jury of Wells Fargo’s net worth and

that the jury could consider that net worth in determining the amount

of punitive damages. Plaintiff then gave his closing argument, stating

the agreed-upon net worth, and informing the jury it could consider the

net worth in determining the amount of punitive damages, as the Court

stated plaintiff could do. Plaintiff mentioned several different amounts

that the jury might award for punitive damages but emphasized that it

was the jury that had to decide the amount.




REPLY TO MOTION FOR NEW TRIAL – Page 13 of 16
Case 3:17-cv-02035-HZ      Document 161     Filed 12/05/19   Page 14 of 16




      Wells Fargo and plaintiff made a pretrial stipulation of fact that

Wells Fargo had a net worth of $165 billion. Doc. 130-2, 711:18-713:12.

The stipulation on net worth was to be read by the Court as part of the

jury instructions. Id. at 713:5-9. Because Wells Fargo had stipulated

that the jury would be informed of its net worth, it waived any objection

to the jury being told its net worth or any request that the Court instruct

the jury to disregard Wells Fargo’s net worth in reaching its verdict.

      As the caselaw cited in plaintiff ’s motion makes clear, net worth

is relevant and admissible in a case involving punitive damages. This

Court followed that well-established law in deciding to inform the jury

of its net worth.

      The Court’s erroneous instruction to the jury to disregard Wells

Fargo’s net worth was extremely prejudicial and harmful to plaintiff. It

came shortly after plaintiff made a closing argument in which he stated

that the jury would be informed about the net worth and could consider

it in determining the amount of punitive damages, as the Court had

permitted.

      The jury then returned a verdict finding that Wells Fargo had

willfully failed to comply with the FCRA but awarding no punitive

damages. That is an extremely unusual and contradictory verdict. A

logical explanation is that the Court’s instruction to the jury to disregard

Wells Fargo’s net worth left the jurors without a standard to determine



REPLY TO MOTION FOR NEW TRIAL – Page 14 of 16
Case 3:17-cv-02035-HZ     Document 161      Filed 12/05/19    Page 15 of 16




an amount of punitive damages that would accomplish the purposes of

punitive damages – to punish and deter such misconduct – for a large

company such as Wells Fargo.

                             CONCLUSION

      For all of the reasons set forth in plaintiff ’s motion and this reply,

the Court should grant plaintiff ’s motion for a new trial.


December 5, 2019



                                  RESPECTFULLY FILED,

                                  s/ Kelly D. Jones
                                  Kelly D. Jones, OSB No. 074217
                                  Of Attorneys for Plaintiff
                                  The Law Office of Kelly D. Jones
                                  819 SE Morrison St., Suite 255
                                  Portland, Oregon 97214
                                  kellydonovanjones@gmail.com
                                  Direct 503-847-4329




REPLY TO MOTION FOR NEW TRIAL – Page 15 of 16
Case 3:17-cv-02035-HZ   Document 161     Filed 12/05/19   Page 16 of 16




                   CERTIFICATE OF SERVICE

      I certify that on the date below, I caused this document and all
attachments to be served on the parties to this action via ECF.


December 5, 2019


                               s/ Kelly D. Jones
                               Kelly D. Jones, OSB No. 074217
                               Of Attorneys for Plaintiff
                               The Law Office of Kelly D. Jones
                               819 SE Morrison St., Suite 255
                               Portland, Oregon 97214
                               kellydonovanjones@gmail.com
                               Direct 503-847-4329




REPLY TO MOTION FOR NEW TRIAL – Page 16 of 16
